                     Case 4:19-cv-01878-HSG Document 93 Filed 05/15/20 Page 1 of 2




              1 HANSON BRIDGETT LLP
                NOEL M. COOK (SBN 122777)
              2 ncook@hansonbridgett.com
                GARNER K. WENG (SBN 191462)
              3 gweng@hansonbridgett.com
                JANIE L. THOMPSON (SBN 291622)
              4 jthompson@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 DICKENSON, PEATMAN & FOGARTY
                J. SCOTT GERIEN (SBN 184728)
              8 sgerien@dpf-law.com
                JOY L. DURAND (SBN 245413)
              9 jdurand@dpf-law.com
                1455 First Street, Suite 301
             10 Napa, California 94559
                Telephone:     (707) 252-7122
             11 Facsimile:     (707) 255-6876

             12 Attorneys for Plaintiff
                JaM CELLARS, INC.
             13

             14                                UNITED STATES DISTRICT COURT
             15                               NORTHERN DISTRICT OF CALIFORNIA
             16

             17 JaM CELLARS, INC.,                                  Case No. 4:19-cv-01878-HSG
                                                                    (Consolidated Case)
             18                  Plaintiff,
                                                                    PLAINTIFF JaM CELLARS, INC.’S
             19          v.                                         NOTICE OF MOTION AND MOTION
                                                                    FOR PRELIMINARY INJUNCTION
             20 THE WINE GROUP LLC,
                                                                    Date:     July 9, 2020
             21                  Defendant.                         Time:     2:00 p.m.
                                                                    Dept:     Courtroom 2, 4th Floor
             22                                                     Judge:    Hon. Haywood S. Gilliam, Jr.

             23

             24          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
             25          PLEASE TAKE NOTICE that on July 9, 2020, at 2:00 p.m., or as soon thereafter as the
             26 matter may be heard, in Courtroom 2 of the above-entitled Court, the Honorable Haywood S.

             27 Gilliam, Jr. presiding, Plaintiff JaM Cellars, Inc. (“Plaintiff” or “JaM”) will and hereby does

             28 moves this Court for a preliminary injunction against Defendant The Wine Group LLC.
                                                                           Case No. 4:19-cv-01878-HSG
                                                          -1-                       (Consolidated Case)
16543635.1        PLTF JaM CELLARS, INC.’S NTC OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
                     Case 4:19-cv-01878-HSG Document 93 Filed 05/15/20 Page 2 of 2




              1          Specifically, JaM seeks an Order preliminarily restraining and enjoining Defendant The

              2 Wine Group LLC from: (1) using JAM by itself as a trade name or trademark in connection with

              3 wine; (2) using JAM (or a derivative such as JAMMY) in connection with wine in the form and

              4 manner as shown in Defendant’s current label or package design; and (3) using JAM (or a

              5 derivative such as JAMMY) in connection with wine with the same or similar size, prominence, or

              6 emphasis in the use of JAM (or a derivative such as JAMMY) as shown in Defendant’s current

              7 label or package design.

              8          This Motion is based upon this Notice of Motion and Motion, the Memorandum of Points

              9 and Authorities in Support Thereof, the Declarations of John Truchard, Joy Durand, and Janie

             10 Thompson, the pleadings and papers filed herein, and upon such other matters as may be presented

             11 to the Court at the time of the hearing.

             12

             13 DATED: May 14, 2020                              HANSON BRIDGETT LLP

             14

             15
                                                             By:          /s/ Janie L. Thompson
             16                                                    NOEL M. COOK
                                                                   GARNER K. WENG
             17                                                    JANIE L. THOMPSON
                                                                   Attorneys for Plaintiff
             18
                                                                   JaM CELLARS, INC.
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                           Case No. 4:19-cv-01878-HSG
                                                          -2-                       (Consolidated Case)
16543635.1        PLTF JaM CELLARS, INC.’S NTC OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
